                                                                    CLERK'
                                                                         S OFFICE U .
                                                                                    S.DIST.COURT
                                                                           AT ROANOKE,VA
                                                                                FILED

                                                                          JAd 3 1 2219
                     IN T H E U N ITED STAT ES D IST RICT CO U RT
                     FOR THE W ESTERN DISTRICT OF W RGIN IA BKJULI .UDLEKCLERK
                                ROAN O U    D IW SIO N              .       ne          x

KYLE B.y

      l3lldtltiff,
                                                 CivilAction N o.7:17cv00363
V.

N AN CY A.BE RRYH ILL,                           By: M ichaelF.U rbansld
Com m issionerofSocialSecuritp                   ChiefUited StatesDisttictJudge
      D efendant.


                             M EM ORAN DUM OPIN ION
      Thissocialsecutity disability appealwasreferted to the H onotable RobertS.Ballou,
                     P
         .


UnitedStatesMagistrateJudge,pursuantto28U.S.C.j6369$(1)7),forproposedSnclings
offactandarecommendeddisposidon.ThemagistratejudgeSledareportand
recommendadononlanuaty7,2019,recommendingthatplaindfpsmodonforslxmmary
judgmentbedenied,theCommissioner'smodonforsummaryjudgmentbegtanted,andthe
Commissionet'shnaldecisionbeafflrmed.PloindffKyleB.r<Ky1e'')hasflledobjecdonsto
thereport,to which the Comm issionerresponded,and thism atterispow ripe forthecourt's

consideradon.

1.Standard ofReview ofM agistrateJudgeDecision
      TheobjecdontequirementsetforthinRule72$)oftheFederalRulesofCivil
Pm cedtueisdesigned to f<trainljthevattention of130th thedisttictcouttand thecout'tof
appealsupononlythoseissuesthatremaininYsputeaftetthemagisttatejudgehasmade
hnclingsandrecommendadons.''UnitedStatesv.Mid ette,478F.3d616,621(4thCir.2007)
(cidngThomasv.Arn,474U.S.140,147-48(1985)).Anobjecdngpartymustdosoffwith
suflkientspecihcity so asreasonably to alertthedisttictconrtofthe ttueground forthe

objecdon.''Id.at622.
                     To conclude otherwise w ould defeatthe pum ose of reqlxiting
                     objecdons.W ewoùld bepetvnitting apartyto appealanyissue
                     thatwasbeforethemagisttatejudge,zegazdlessofthenatateand
                     scopeofobjecdonsmadetothemagistratejudge'sreport.Either
                     the district courtwould then have to review every issue in the
                     magisttatejudge'sptoposed hnclingsand recommendadonsor
                     courts of appeals would be required to review issues that the
                     distdctcourtneverconsidered.Ineithercase,judicialresources
                  w ould be wasted and the disttictcourt's effecdvenessbased on
                     helpfrom magistratejudgeswouldbeunde- ined.
'




    .
        '        (                                                           p
                                            qnovo anypozdon ofthemaglstrateludgeys
                                                                                      g
            The dtsttictcourtmustdeterm ined. .




reportandtecommendadontowhichapropetobjecdonhasbeenmade.(Vhedistrictcolzrt
mayaccept,zeject,ormodifytherecommendeddisposidon;receivefllttherevidence;or
returnthemattertothemagistmtejudgewit.hinsttucdons.''Fed.R.Civ.P.729$(3)9accord
28U.S.C.j636q$(1).
            If,however,apartyffrmakesgeneralozconclusoryobjectbnsthatdonotditectthe
courttoaspecihcettorinthemagistratejudge'sproposedO flingsandrecommendadonsy'''
2qnovoreview isnotrequited.Di ros erov.Colvin,N o.5:13-c'v-00088-FDW -DSC,2014

WL 1669806,at*1F .D.N.C.Apr.28,2014)(quotingHowardYellow Cabs,Inc.v.United
States,987F.Supp.469,474(W .D.N.C.1997)(quoO gOmianov.lohnson,687F.2d44,47
(4thCit.19821 .ffT'hecourtwillnotconsidetthoseobjectionsbythepbindffthatare
merelyconclusoryorattempttoobjectto theentitetyoftheReport,withoutfocusingthe
coutt'sattendon on specificezrorsthereitx''Cam erv.Com m 'rofSoc.Sec.,N o.4:08> 69,
2009WL 9044111,at*2(E.D.Va.M ay6,2009),aff'd,373F.App'x346(4thCi.
                                                                r.),cert.
denied,131S.Ct.610(2010)9seeMid ette,478F.3dat621rfsecdon636q$(1)doesnot
countenanceaform ofgeneralizedobjecdontocoverallissuesaddtessedbythemagisttate
judge;itcontemplatesthataparty'sobjecdontoamagistratejudge'sreportbespeciûcand
pardculnrized,asthestamtedirectsthedistdctcoutttoreview onlyQthoseportthnsofthe

reportorjpedftedproposedSnclingsorrecommendadonstowhichob.
                                                         hctionis//:4//:.''').Sueh
genetalobjecdonsffhavethesnmeeffectasafailuretoobject,orasawaiverofsuch
objecdon.''M oonv.BWX Technolo 'es,742F.Supp.2d827,829(W.D.Va.2010),aff'd,
498F.App'x268(4thCir.2012)9seealsoThomasv.Atn,474U.S.140,154(1985)rfrllhe
stamtedoesnotrequizethejudgetoreview anissuedenovoifnoobjecdonsareSled'').
      Rehashingatgumentsraisedbeforethemagistratejudgedoesnotcomplywiththe
requitementsetfot'thintheFederalRulesofCivilProcedureto ftlespecihcobjecdons.
Indeed,objecdonsthatsimplyreitetateatgumentsraisedbeforethemagistratejudgeare
consideredtobegenetalobjecdonstotheentiretyofthereportandrecommendadon.See
Vene v.Astrtle,539F.Supp.2d 841,844-45(W.D.Va.2008).Asthecourtnotediny-ql)-ty:
             Allowing alidgantto obtain de novo review ofherentite caseby
             merelyreformattinganearlierbriefasanobjecdon ffmakges)the
             iaidalreference to the m agistrate useless.The Sm cdons of the
             disttictcouttare effecdvely duplicated asboth them agistrateand
             the districtcourtpetform idendcaltasks.Tllisduplicadon oftim e
             andeffortwastesjudicialresourcesratherthansavingthem,and
             runs conttary to the purposes ofthe M agistratesAct.''H ow ard
             (v.Sec'yofHealth& HlAmanServs.
                                          l,932F.2d(505,)EI509((6t.11
             Cir.1991)4.     '




                                           3
539 F.Supp.2d at846.A pbindffwho reiteratesliispreviously-taised atgum entswillnotbe

given Tfthe second bite atthe apple she seeksi''instead,l'
                                                         lisre-flled briefwillbetteated asa

generalobjecdon,whichhasthesameeffectaswouldafailuretoobject.Id.
II.JuécialReview ofSocialSecudtyDetetminations
                       l                                   .

       Itisnottheprovince ofa federalcouttto m ake aclministradve disability decisions.

Rather,judicialreview ofdisabilitycasesislimitedtodete= iningwhethersubstandal
evidence supportsthe Com m issioner'sconclusion thattheplaindfffzled to m eetllisbutden

ofprovingdisability.SeeHa sv.Sllllivan,907F.2d1453,1456(4t.hCir.1990)9seealsoLaws
v.Celebrezze,368F.2d640,642(4thCir.1966).Insodoing,thecolzrtmayneither
undertakea d< novo zeview ofthe Comm issionet'sdecision norre-wei
            .                                                   gh theevidenceof

recotd.Hunterv.Sullivan,993F.2d31,34(4thCir.1992).Evidenceissubstandalwhen,
considezing the record asawhole,itmightbe deem ed adequate to supportaconclusion by a

reasonablemind,Richardsonv.Perales,402U.S.389,401(1971),otwhenitwotzldbe
sufûcienttorefuseadirectedverdictinajuryttial.Smithv.Chater,99F.3d635,638(4th
Cit.1996).SubstantialevidenceisnotaTflatgeorconsiderableamountofevidence,''Pierce
v.Undelwood,487U.S.552,565(1988),butismorethanamerescintillaandsomewhatless
than a preponderance.Perales,402 U .S.at4019Law s,368F.2d at642.Ifthe

Comm issioner'sdecision issupported by substandalevidence,itm ustbe affl= ed.42 U .S.C.

j405/)9Perales,402U.S.at401.
111.PlaintifpsObjectionsl
      Kyleraisedtwoargumentsbefotethemagistratejudgeonsummaryjudgment- that
theAT,
     J'sfindingswerenotsuppottedbysubstanéalevidenceandthattheAT.
                                                                J'Sassessment
ofKyle'sallegaionswasnotsupportedbysubstandalevidence.Inhisobjections'tothe
zeportandrecommendadon,Kyletakesissuesw1t.
                                         11certninofthemagisttatejudge'sO dings
asto each ofthese two argum ents.

A.EffectofSyncopeonResidualFunctionalCapacity(RRFCD)
      KyleatguesthemagistratejudgeerredinconcluclingthatbecausetheATJspecihcally
stated thatsheincluded Kyle'ssyncopediagnosisin hetILFC determ ination,she com plied

with SSR 96-8P.ECF No.22at2.2 Kyleatguesthatthisûndingisin errorbecausetheATJ
pzovided no explanadon fothow shraddressed lim itadonsstem m ing from tlp syncope in

herILF'C hndingsand therefore did notbuild alogicalbridge3between the evidenceand her

ILF'C findings. K ylecitesThom asv.Ber hill,    Fed.Appx.     ,N o.17-2215,2019 W L

193948(4thCir.2019),wheretheFourthCircuitstatedthataproperRT'C evaluadonhas
threecomponents:(1)evidence,(2)alogicalexplanadon,and(3)aconclusion,withthe
logicalexplanadon beingasimportantastheothe.
                                           rtwo.1d.at*3.HearguesthattheAT,
                                                                         J's
opsnion isnotsuppoztedbysubstandalevidencebecauseshedid notexpbinherconclusion.




1D etailed factsaboutKyle'sim pnit-mentsand m edicaland procedutallùstorycan befound
in therepottandrecommendaéon (ECF No.21)andin theafqministtativetranscript(ECF
No.8).Assuch,theywillnotberepeatedhete.
2T<SSR 96-8p''refersto a SocialSecudtyRuling wllich addressesthe assessm entofR-FC in
itlidalcbims. SSR 96-817(S.S.A.),1996WL 374184.
3SeeCliffordv.A fel,227F.3d 863,872 (7th Cir.2000)(observing thatATJmustffbtzild an
accutateand logicalbddgefrom theevidencetollisconclusion').
      Thereisverylittleevidenceregarding syncopein thetecord.K yleclid notpointto

any m edicalevidence and the only referencefound wasoneassessm entofsyncopeby one of

Kyle'sphysicians,w1:1no tefetence to sym ptom sin thatrecord. R.393. In addidon,Kyle

tesdhed attheheatingthathehad tecentlybeengetting dizzy.R.49-50.The AT,
                                                                      J found
thatthesyncopewasa severeim pnirm entand acknowledged K yle'stestim ony regatding his

dizziness. R.15,19.She stated thatshe gavegreatweightto the opinionsofthe
                                                                        'state

m edicalconsultants,butincluded addidonalreaching and ene onm entallim itadonsft
                                                                               based

on the expanded record and theclnim ant'snew diagnosis.ofsyncope.'' R.23.The

environm entallim itadonssheim posed include avoicling exposureto hazatdousm achinery,

worlring atunprotected heights,climbing ropes,ladders,and scaffolds,and worldng on

vibrating surfaces. R.18. Being m indfulofThom as,itappearsobviousfrom therecord that

theAT-
     Jimposedtheenvitonmentalresttictionstoexcludejobswherebecomingdizzy
wolzldbedangerous.Accordingly,thecourtfindsnoerrorineitherthemagistratejudge'sor
A1.
  J'sanalysisofthisissueandovetmxlesKyle'sobjecdon.
B.Need forBreaksin ResidualFunctionalCapacity(RFC)Assessment
      Kyle also objects to the magisttate judge's conclusion that the ATJ adequately
consideredthenlzmberofbreakshewould needitzaworkday.Themagisttatejudgefound
thatK ylepointed to no evidencein therecord inclicating thatheneeded m ore than thenorm al
        /

nmnber of breaks in a wozkdap4 Kyle counters that he did point to m edical evidence


4KylealsonotesthatthemagistratejudgestatedthatKyle'sILF'C limitedhim toasix-hour
workdayratherthan an eight-hourworkday and thatifthiswere true,K ylewould be endtled
to a finding ofdisabilitybecause he could notengagein substanéalgainfulacévity. Kyleis
cottectthatthemagistratejudgemadethatstatementonpage10oftheRepol'tand
Recpmmendadon,ECF N o.21at10.However,the ATJ acttzazy found thatKylecould
congrm ing the sevetity ofhisim pnit-mentsthatwould cause him to be unable to m aintain a

stadcwork posturewithoutextrabreaks.A review ofthem edicalevidence cited by Kyleand

theATJ'sdecision showsthattheATJ consideredtheevidence.Com areECF No.13at3-4
with R.21.Nevee eless,theAIJconcluded thattherewetenopersuasivemedicalopinions
in thezecozd thatsuggested gteatetphysicallimitadonsthan whatw asaccounted fotin Kyle's

R-FC. W ith the excepdon ofonetreadng physician who said thatK ylehad a lim ited abilityto

push and pull,no m edicalprovidet offered areasoned opinion regatcling Kyle'slim itadons.

R.22. The ATJ cited the statemedicalconsultants'fmclingsthatKylecould do lightwork
with postural lim itadons,R.22-23, and the m edical records showing Kyle exbibited no

difhcultyinidating m ovem ent,m oving genetally,orm usclettem ors,and thathe m aintained a

norm algaitand did notdisplay diffktzlty with ttansfers. In addidon,although hehad tkht
                                                                            .




hnm strings,straight-leg tese g wasnegadve.R.23.

      Themagistratejudge's fincling thatthe ATJproperly concluded thattherewasno
opinion in the record supporéng a need for addiéonalbteaks is supported by the zecord.

Accordingly,thecotutfindsnoetroron thisissueandKyle'sobjecdonisovermled.
C. H ypotheticalQ uesdon
      Kylealso objectsto themagistratejudge'sfindingtlmttheAI,
                                                             JincludedallofKyle's
im psit-m entsin the hypothedcalquesdon to thevocationalexpert. In pntticular,Kyle cbim s

thatthe ATJ
          , failed to include quesdonsregarzing llisneed for ftequentbreaks to change
posidon ortheeffectofthesyncopalspellson Kyle'sabilityto stay on task d'atingtheworkday.


workan eight-houtday andcould standand/orwalk fotsixhotusand sitforsix hours.R.
18.Themagistratejudge'smisstatementoftherecordishnrmlessanddoesnotrequirea
rem and.
However,in the M J'Sftrst hypothedcalquesdon to the vocadonalexpert,she included
limitaéonsbased on llissyncopalepisodes(avoicling exposuteto hazardousmachinery,no
worlcing atunprotected heightsorclimbing ladders,ropes,orscaffolds),and thevocadonal
expet'ttesdfied thatjobsexisted forKylein the nadonaleconomy.R.63-64.In the last
hypothedcal,sheincluded thatthe petson would have aneed to nap m ostofthe day,which

precluded allem ploym ent.R.65-66.

      Kyle atguesthatthe hypotheécalquesdons failed to ask aboutthe effectofpain and

syncope on lnis ability to sustain w ork acdvity over the cotzrse of an eight-hour w otkday

because oftheneed to takem uldplebreaksthtoughoutthe day to changeposidonsozto stop

work acdvityand zest.K ylepointsto no evidencein therecord thathissyncopecreated aneed

forhim to takemuldple breaks. In àddidon,asdiscussed above,the ATJ found thatKyle's
allegadon thatheneeded to stayin bed alldaywasnotsupported by m edicalopinion evidence.

H o oi edcal quesdons need only reflect im pni= ents that ate supported by the record.

Russellv.Barnharq58Fed.Appx.25,30(4thCir.2003).
      M oreover,K yle'sattotney had an opporturlity to includein herhypotheticalquesdon

to thevocadonalexpertaneed to changeposidonsand did notdo so. R.67-69. <<(A ny
possibledefectsin an AT,
                       J'Shypotheticalare cured when the plaindfpsattorney isgiven an
oppoztunityto pose questbnsto theVE.''Sm ith v.Astrue,N o.2;11-CV-025-M R-D CK ,2012

W.
 L3191296(W.D.N.C.2012)(citingShivel v.Heckler,739F.2d987,990-91(4thCir.1984)).
      Themagistratejudgecorrectlydetetminedthatthehypothedcalquesdonsposedbythe
ATJwereproperandsupportedbysubstandalevidenceintherecord.Kyle'sobjecdontothe
hypothedcalquesdonsisoverrtzled.
D . M ai pulative Izim itationsin RFC

       Kyle atguesthatthe AIJ erred by notincluding any maniptlladve limitationsin the
ILF'C. Heobjectsto themagistratejudge'sconclusion thatthe ATJproperly assessed the
record because she took into accountthe evidence ofdecreased m otor sttength in hislight

bicep and som edeczeased sensadon in hisrighthand.ECF 21at13.

       In 2011,w hileincatcerated,K ylereported inte= ittentcom plete rightarm nlzm bness

involving allfm getsand thelossofstrength in lzisnl= .R.297-298.H ehad decreased sensadon

to pin prick irlllis tight upper al'm and an M R.I indicated degeneradve disc disease in llis

cerdcalspine. Surgery wasrecom m ended,butapparently never occurred.R.305.5 Atthe

headng,K yletestd ed thathe frequently dtopped things.R.55.

       In assessing Kyle'sRFC,the ATJ cited the2011medicalevidenceand Kyle'sheadng
testimony,butalsonotedthatin2013heexhibiteddecreased sensaéontolkhttouchinthe
ulnaraspectoflnisrighthand butthatno other dehcitswete noted on exnm inaéon. R.20,

347. The ATJ also noted thattherewasno evidenceofreduced gzip strength in thehands,
lossofcolorin the allegedly affected areas,orm uscle attophy.R.23.

       Themagistratejudgeconsidered Kyle'sargumentregarrling manipuladvelimitadons,
butfoundthattherewassubstandalevidenceinthetecordandsuffkientzeasoningintheAT,
                                                                             J
opinion to supportthe RFC.E CF N o.21 at11,13.The courtagreesthattherecord contains

substandalevidencesuppoe ng the AT,
                                  J'Sdecision to notincludem aniptzladvelimitadonsin



5ThemagistratejudgecitedR.295tosaythatKylerefusedsurgery.Thatdocllmentshows
thatK ylerefused oralsurgerp H owevetthereisanotherrefetencein therecord thatK yle
ffsigned arefusalform for any outside appts.regarfling hisneck.'' R.338.
                                             9
theILF'C assessment.AccotHingly,thecourtdeclinestofindthatthemagisttatejudgeerred
andovermalesKyle'sobjecdon.
E.SubjectiveComplaints
      Kylefl'ttlnerobjectsthattheATJdidnotproperlycredithissubjecdvecomplnintsof
impeitment. In suppol.tofthisobjecéon,Kyle arguesthatthemagistrate judgeerred in
concluding thatthe ATJ provided a detailed narradve discussion ofKyle'smedicalllistory
becausetheAT.
            Jfailedtoincludeanymanipuladvelimitadonsandthusfailedtobuild abridge
betweentheevidenceandhetconclusions.Kylealsoarguesthatthemagistratejudgeerredin
concluclingthatthe ATJ properlyconsidered theevidenceoftecord,assertingthatthe ATJ
cherry picked evidence and ignoted exidence confitvning abnorm al hnclings and Kyle's

clifhcultymovingandmanipuladngobjects.
      The col'ttfindsthatthisargam entisareitem don ofKyle'sargum ent,setforth above,

thatthe ATJ should haveincluded manipuladvelimitadonsin herRT'
                                                             C.Thisargum entfails
fozthe samereason:substandalevidencesupportsthe AT,
                                                  J'Sûnding thatKyledid nothave
manipuladvelimitadonsandthemagisttatejudgedidnotertinreachingthatconclusion.
      Kyleaddidonallyobjectsto themagistratejudgepoindngoutthatwdttenstatements
Kyle m adew hen applying forreconsidetadon differed from statem entsm ade atthe he/ting,

withoutacknowledging the passage of tim e.The evidence regarding conflictsin statem ents

Kylemadeatdifferenttim eswasdescdbed bythem agistratejudgeaspartofllisassessm ent
ofthe AT,
        J'sanalysisofKyle'ssubjecive complaintsand doesnotconstitute error. To the
contrary,<<(a)necessarypredicateto engagingin substandalevidencereview isarecord ofthe
basisfortheAT,
             J'snzlinp''Radfordv.Colvin,734F.3d288,295(4thCir.2013)(cidngGordon
v.Schweiker,725F.2d231,235(4thCir.1984)).fThezecozdshouldincludeadiscussionof
wllich evidencethe ATJfoundctedibleandwhy,andspecifk applicadon ofthepertinentlegal
requitementsto thetecord evidence.'' JZ. Themagistratejudge setouttherelevantlegal
standardsforassessingsubjecdvecomplaints,andthendescribedtheevidenceintherecord
wlnichindicatedthatKyle'ssubjecdvecomplaintswereinconsistentwiththemedicalevidence,
including the conflictsbetween statem ents he gave at different stages ofthe socialsecutity

proceedings. ECF N o.21 at 11-13. The descdpdon ofthe evidence was noterror by the

magistratejudgeanddoesnotptovideabasisforremand.
      Finally,Kyleobjectsthatthemagistratejudgeattemptedtobuild alogicalbddgethat
the ATJherselfdidnotbuild,which isimpe= issible.W ithregard to therequirementthatan
AIJ fTbuild an accutateandlogicalbzidgefrom theevidenceto llisconclusion,''the Clifford
courtexplained thatan AT,
                        Jmustmakeclearwhytheobjecdvemedicalevidencedoesnot
supportacbim ant'sallegadonsofdisabling pain.Itisinsuffkientto m erelylistdaily acdvides

assubstandalevidencethata clsim antdoesnotsufferdisabling pnin.Clifford,227 F.3d at872.

Norisitsuffkientforthe AT,
                         J to simplyrecitemedicalevidence thatshe believestendsto
discreditaclnimant'stestimony.Montoev.Colvin,826F.3d176,189(4th Cir.2016).
       In thiscase,the ATJ citedKyle'stestimonyandsllmmadzed them edicalevidence.She
then stated thatthete were no persuasive m edicalopinionsin the record to suggestgteater

physicalorm entallim itadonsthatwhatsheaccounted forin hetRF'C assessm ent.R.22.The

only m edicalopinion addressing Kyle'slim itadonswasprovided by D r.Bellwho stated that

hehad alim ited abilityto push and pullbutofferedno diagnosisorradonaleforthelim itadon.

TheAIJgavethatopinion ffsom eweight,''concluHingthatallthedeficitswereaccountedfor
bylimiéngKyletolkhtwozkwithonlyfrequentoverheadlifting..
                                                       LdaTheAJJalsoaddressed
them edicalevidence ofsyncopeby im posing environm entaland balancing restricdonsin the

R-
 FC.R.23.'I'he AT,
                 J Fllt-fher concluded thatKyle'srange ofmodon de:cits,intetvnittent
spasm son exam ination,and im agingthatconfum ed degeneradve discdiseasewereaccounted

forbylimidnghim tolightworkwithaddidonalnon-exetdonallimitadons.JA TheATJthus
m ade cleat her reasons for reaching het conclusion about Kyle's RFC and sadsfied the

tequirem entsofClifford and M ontoe.

      Themagistratejudge'sdete= inadonthattheAT,
                                               J'screclibilityassessmentissupported
by substandalevidence is cotrect. The ATJ builtthe requisite fflogicalbddge''and Kyle's
objecdon thatshedid notisovermxled.
                                   CO N CLU SIO N

      Forthereasonsstated,thecourthndsnoerrozinthemagistratejudge'sconclusion
thattheAI,
         J'sdecisionissupportedbysubstandalevidence.Assuch,themagisttatejudge's
reportand tecom m endadon willbe adopted in itsentirety.

      An appropriate O tdetwillbe enteted.

                                        Enteted: ô /- J l.- 1.
                                                            *a tY

                                  f+fM WYA'
                                          V /. K-'Z-'
                                        M ichaelF. 1:      '
                                        ClliefU ted StatesDisttictludge
